Weiss, J.
(dissenting). As the majority recognizes, plaintiff’s *751efforts in avoiding disclosure can readily be classified as willful and in bad faith. In our view, Supreme Court’s responsive preclusion order was a proper exercise of its broad discretion under CPLR 3126 (see, Zletz v Wetanson, 67 NY2d 711; Crowley v Montefiore Hosp. & Med. Center, 128 AD2d 443, 444). Nor, under the described circumstances, are we inclined to exercise our inherent discretion to excuse plaintiff’s transgressions (cf., Whitbeck v Erin’s Isle, 109 AD2d 1032, 1034). An affirmance is appropriate.